Case 1:19-cv-01921-TFH Document 27-1
                                11-1 Filed 04/23/20
                                           01/03/20 Page 1 of 4
Case 1:19-cv-01921-TFH Document 27-1
                                11-1 Filed 04/23/20
                                           01/03/20 Page 2 of 4
Case 1:19-cv-01921-TFH Document 27-1
                                11-1 Filed 04/23/20
                                           01/03/20 Page 3 of 4
Case 1:19-cv-01921-TFH Document 27-1
                                11-1 Filed 04/23/20
                                           01/03/20 Page 4 of 4
